Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 October 4, 2013 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: DWS Strategic High Yield Tax-Free Fund and DWS Managed Municipal Bond Fund (the “Funds”), each a series of DWS Municipal Trust (the “Trust”) (Reg. Nos. 002-57139; 811-02671) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 80 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement relating to the Funds and was filed electronically on September 26, 2013. Any comments or questions on this filing should be directed to the undersigned at (617) 295-3681. Very truly yours, /s/Laura McCollum Laura McCollum, Esq. Vice President and Counsel Deutsche Investment Management Americas Inc. cc:John Marten, Esq., Vedder Price P.C.
